Citation Nr: 0700745	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  95-24 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.



REPRESENTATION

Appellant represented by:	Anthony Pocchia, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and his father


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
November 1978 to March 1979. He also served on ACDUTRA from 
August 7, 1982, to August 21, 1982.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
residuals of a left leg injury.

This case was previously before the Board and, in May 1998, 
and March 2004, it was remanded to the RO for further 
development. In September 2006, while the case was in remand 
status, the veteran appeared and offered testimony in support 
of his claim at a hearing before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  The case has since been returned to 
the Board and is now ready for appellate review.

In a rating decision, dated in September 2004, the RO granted 
the veteran service connection for post-traumatic headaches, 
rated 10 percent disabling, effective from January 1993.  In 
a subsequent rating decision dated in November 2004, the RO 
granted the veteran service connection for a nervous 
condition and rated this disorder as 50 percent disabling 
effective from May 2001.  In a notice of disagreement, 
received in December 2004, the veteran expressed disagreement 
with the disability evaluations assigned for his service-
connected nervous condition and headaches, as well as, 
disagreement with the effective date assigned for the grant 
of service connection for his psychiatric disorder.  A 
statement of the case was prepared on these issues and 
furnished to the veteran and his representative in November 
2005, but the veteran failed to perfect his appeal as to 
these issues in a timely manner thereafter.  Consequently, 
the Board will not address these issues herein.




FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
demonstrates that a left leg injury sustained in service was 
acute and transitory and resolved without post service 
residual disability, current left leg pathology is unrelated 
to service.

2.  The record contains clear and unmistakable evidence the 
veteran's residuals of left leg osteomyelitis preexisted the 
veteran's military service and were not aggravated during 
service.


CONCLUSION OF LAW

Residuals of a left leg injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001 and May 2006; 
rating decisions in October 1993 and August 1995; a statement 
of the case in August 1995 and a supplemental statement of 
the case in September 1998, as well as a statement of the 
case in November 2002 (correcting the earlier statement of 
the case).  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



Factual Background

On the veteran's report of medical history form from 
September 1978 (prior to entering service), it was noted that 
the veteran sustained a fracture of his left tibia when he 
was six years old, and developed osteomyelitis.  Service 
medical records show that the veteran sustained a contusion 
to his left leg as a result of a motor vehicle accident while 
on ACDUTRA on August 9, 1982.  On August 26, 1982, the 
veteran complained of a chipped bone in his leg.  Private 
medical records show that in August 1984, the veteran 
complained of pain in his left leg.  Private x-rays from June 
1991 of the upper tibia and fibula showed no fracture, but a 
question of foreign body or early calcification soft tissues 
of the mid calf.

In November 1991, the veteran underwent an operation at St. 
Vincent's Medical Center to remove an organized hematoma and 
cyst of the left proximal leg over the anterolateral aspect.

When initially examined by VA in June 1993, an x-ray of the 
veteran's left leg was interpreted to reveal slight sclerosis 
of the posterior portion of the proximal tibia as well as 
slight sclerosis anteriorly.  The examiner stated that 
whether this is a residual of the old healed osteomyelitis 
due to a childhood injury or represents physiologic variation 
is not certain.

Private x-rays of the left tibia and fibula in June 1995 
demonstrated no fracture, dislocation or abnormal bone 
density.  No evidence of trauma was the diagnostic 
impression.

When examined y VA in February 2002, the veteran reported 
that in 1967 when he was a child of 6 years he cut his leg 
falling off a bike and developed osteomyelitis requiring 
surgery.  He also said that he injured his leg in 1982 while 
in the reserves and later developed osteomyelitis, which he 
stated he now has.  Physical examination showed no 
constitutional signs of bone disease.  Following a review of 
x-rays, old healed osteomyelitis with very slight deformity 
in the proximal tibia was diagnosed.  The examiner stated the 
veteran's lower leg was unremarkable.

In March 2004, the Board remanded this case to the RO for the 
purpose of obtaining a medical opinion as to whether the 
veteran had left leg pathology attributable to service to 
include as a result of an aggravation of the left leg 
osteomyelitis that preexisted the veteran's service. 

In April 2004, the veteran's claims file was reviewed by a VA 
physician who noted the veteran's history of osteomyelitis in 
childhood and history of left lower extremity trauma in 
military service.  Following a physical examination of the 
veteran, healed left proximal tibia osteomyelitis was 
diagnosed.  The examiner opined that it seems unlikely that 
trauma to the left lower extremity occurred to any 
significant degree to alter the natural course of apparently 
totally healed by then old osteomyelitis.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes, and includes full-time 
duty performed by members of the National Guard of any State.  
38 U.S.C.A. § 101(21), 101(22), 101(24) (West 2002); 38 
C.F.R. § 3.6(a), (c) (2006).  

Based upon the evidence of record, the Board finds the 
veteran's current left leg disorder, to the extent it exists, 
did not have its onset in service in service and is not the 
result of the acute left leg injury he sustained during 
active service.  Here the Board finds that while the 
veteran's service medical records show that he was treated 
for a left leg contusion in service, that treatment alone is 
insufficient for a grant of service connection in light of 
the fact that the post service medical records in their 
entirety are absent evidence of any residual disability 
related to the inservice contusion for which service 
connection may be established.  Here we note that VA 
examination of the left leg in June 1993 was negative for any 
left leg findings attributable to in-service trauma and that 
an x-ray of the veteran's left tibia and fibula in June 1995 
found no evidence of trauma.  The most recent VA examination 
in April 2004 found healed left proximal tibia osteomyelitis, 
but did not find any current disability.  Despite the 
veteran's contentions and testimony to the contrary we find 
that the left leg contusion in service resulting from a motor 
vehicle accident was of an acute and transitory nature, and 
resolved without residual disability. 

While the veteran believes that he has present left leg 
disability is a result of active service, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis. See Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As to the question of whether the veteran's left leg injury 
in service aggravated his pre-existing osteomyelitis, the 
Board notes that the veteran was found on a report of medical 
examination at entrance to service dated in September 1978 to 
have a scar on his left leg as a residual of osteomyelitis at 
age 6.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 1, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

The burden of proof is on the Government to rebut the 
presumption of sound conditions upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the Government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (Quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

The provisions of 38 C.F.R. § 3.304(b) only require a finding 
that clear and unmistakable evidence shows that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, those specific provisions 
of 38 C.F.R. § 3.304(b) have been invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 
25178 (2004).  Therefore, in order to rebut the presumption 
of soundness at service entry, there must be clear and 
unmistakable evidence showing that the disorder preexisted 
service and in order to rebut the presumption of aggravation, 
there must be clear and unmistakable evidence that the 
disorder was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003), 69 Fed. Reg. 25178 (2004).

Thus, in order to rebut the presumption of soundness there 
must also be clear and unmistakable evidence that the 
disorder was not aggravated during service.  Here looking to 
the service medical records, it appears that shortly after 
service entrance in August 1982 the veteran was evaluated and 
treated for a left leg contusion.  As noted by his VA 
examiner in April 2004, the veteran's left leg trauma in 
service is unlikely to any significant degree to have alter 
the natural course of his apparently healed by then old 
osteomyelitis.

The Board believes that the record reflects clear and 
unmistakable evidence that the veteran's left leg 
osteomyelitis was not aggravated during service.  Here there 
is nothing to show that the underlying disability underwent 
any increase in severity during his brief period of active 
duty service and there is evidence that show it unlikely that 
the disease underwent in any increase in severity beyond the 
natural course of the condition.

Most importantly, the Board finds that the evidence does not 
show the presence of a current disability of the left leg.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In light of the foregoing, the Board concludes that service 
connection for residuals of a left leg injury is not 
warranted.


ORDER

Service connection for residuals of a left leg injury is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


